         Case 1:19-cv-00554-PAE Document 192
                                         199 Filed 09/14/20
                                                   09/15/20 Page 1 of 2




September 14, 2020


Via ECF only

Honorable Paul A. Engelmayer
United States District Court
Southern District of New York
40 Foley Square, Room 1305
New York, New York 10007
EngelmayerNYSDChambers@nysd.uscourts.gov


               Re:     Roc Nation LLC v. HCC International Insurance Company, PLC
                       Venue: US District Court - Southern District of New York
                       Case No.: 1:19-cv-00554-PAE


Dear Judge Engelmayer:

       This firm is legal counsel to Houston Casualty Company (“HCC”), improperly pled as
HCC International Insurance Company, PLC, regarding the above-referenced matter. We write to
request permission, pursuant to § 4.B of Your Honor’s individual rules and practices, to file the
following exhibits in support of HCC’s Motion for Summary Judgment, and in opposition to Roc
Nation’s Motion for Summary Judgment, under seal:

    1. Exhibit P, portions of the deposition transcript of Desiree Perez (entire transcript having
        been marked confidential);
    2. Exhibit Q, portions of the deposition transcript of Joseph Borrino (entire transcript having
        been marked confidential);
    3. Exhibit R, portions of the deposition transcript of David Keoshgerian (entire transcript
        having been marked confidential);
    4. Exhibit S, portions of the deposition transcript of Hal Blackman (entire transcript having
        been marked confidential).

HCC also requests permission to file of the following documents with narrowly tailored redactions:

    1. HCC’s Memorandum of Law in Opposition to Plaintiff’s Motion and in Support of
        Defendant’s Motion for Summary Judgment;
    2. HCC’s Objections and Responses to Plaintiff’s Statement of Material Facts.

       In accordance with Your Honor’s instructions, the documents have been uploaded via ECF
with a limited viewing level restricting viewing to selected parties as we await Your Honor’s
review of these documents and decision.





         Case 1:19-cv-00554-PAE Document 192
                                         199 Filed 09/14/20
                                                   09/15/20 Page 2 of 2

VOGRIN & FRIMET, LLP
Honorable Paul A. Engelmayer
September 14, 2020
Page 2


        Defendant seeks to file the aforementioned documents under seal or with limited redactions
as they contain sensitive and confidential information pertaining to Plaintiff’s business operations,
financial information, and proprietary information as well as like information pertaining to
individuals and entities that are not parties to this litigation. This information is not available
within the public domain and was contemplated by the parties when they jointly drafted and
entered into the confidentiality order entered by Your Honor on August 6, 2019. See Document
No. 42.

       Good cause exists for granting this request to file the above-referenced documents under
seal so that it may include these documents in HCC’s Motion for Summary Judgment and
Opposition to Roc Nation’s Motion for Summary Judgment.

       Thank you for your time and attention to this matter.

                                                      Respectfully submitted,

                                                      /s/George J. Vogrin
                                                      George J. Vogrin




                                                   *UDQWHG

                                                   SO ORDERED.

                                                                    
                                                                __________________________________
                                                                      PAUL A. ENGELMAYER
                                                                      United States District Judge

                                                   6HSWHPEHU
